Title: To Thomas Jefferson from Ruellan & Cie., 26 July 1789
From: Ruellan & Cie.
To: Jefferson, Thomas


Le Havre, 26 July 1789. They enclose the receipt of Mme. du Tilleul for a little box sent to them by servant of Gouverneur Morris, who directed them to forward it to that lady and to send receipt to TJ, which they do with great pleasure.—Their connections with the largest number and the best houses in America and their desire to serve TJ either in Paris or in America impel them to offer their services on all occasions.—Mme. du Tilleul having asked to be notified of TJ’s arrival, they assume TJ will soon be there.—They dare, then, to offer TJ the bed that his predecessor Dr. Franklin occupied when he passed through on his way to America. They ask Mr. Morris to join them in insisting upon the acceptance of this invitation.
